Dear Mr. Burson:
Your opinion request, on behalf of Pat Miller, a member of the St. Landry Parish Police Jury (Jury) to the Attorney General has been referred to me for reply. Therein, you state that the Jury passed a resolution of endorsement for the application by the St. Landry Economic Inducement District (District) to the U.S. Department of Agriculture (DOA) and the U.S. Department of Housing and Urban Development (HUD) for a portion of the parish to be designated as an Empowerment Zone/Enterprise Community Program by the federal government. The program to which you refer was recently enacted by federal regulation in an effort to economically infuse and stimulate, through block grants, designated areas of the country which have a poverty rate of 35% or higher.
Under the program, if approved, federal tax incentives would be afforded to qualifying taxpaying entities. You specifically ask what adverse ramifications this tax exemption could have in those qualifying areas to the local tax base.
As discussed by telephone, it is the policy of this office, consistent with R.S. 49:251, to address issues related to the interpretation and application of state rules and regulations, statutes, and constitutional provisions. Since the questions you raise involve programs recently proposed by federal rules and regulations, we recommend that you contact Mr. Mike Savage with HUD at (202) 708-2290.
It is our understanding, from talking with Mr. Savage, that the tax incentives available under this program have no impact on local taxes, but rather relate only to federal taxes credits  and incentives. If, in fact your local tax base and/or outstanding bonded indebtedness would have been adversely affected, your concern would be well taken. Given the information we have at this time, we are not in a position to speculate with respect to local impact.
Should you have any additional questions concerning this matter, please do not hesitate to contact me.
With kindest regards, I remain
Yours very truly,
                                   RICHARD P. IEYOUB Attorney General
                                   BY: _________________________ ROBERT E. HARROUN, III Assistant Attorney General
RPI/Rob3/bb
0352R
Mr. I. Jackson Burson, Jr. Special Assistant District Attorney St. Landry Parish P.O. Box 985 Eunice, LA   70535-0985
Date Received: 06-09-94
Date Released:
ROBERT E. HARROUN, III ASST. ATTORNEY GENERAL